Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Comment
This patent application is a continuation of U.S. Application No. 17/000,596, titled “Dynamic Remote Display Resource Management,” filed August 24, 2020, which claims benefit of priority to PCT Application no. PCT/CN2020/102947 (“Dynamic Remote Display Resource Management’), filed in China on July 20, 2020.
In light of the new patent application, and the Information Disclosure Statement with its included references, and a thorough search and examination of the current claims, the claims 21-40 are allowed, and renumbered as 1-20.
The allowed claims are 21-40.

The following is an Examiner’s statement of reasons for allowance:
Because the best prior art of record, or that encountered in searching the Invention, fails to explicitly teach or fairly suggest (in example below, for claim 1):
1. 	A method for dynamic remote display resource management, comprising:
 	using eye tracking data received from an eye tracking device, determining that a user is not looking at a screen;
 	sending, to a server, instructions to downgrade graphical data that displays on the screen, wherein the downgrade includes reducing a quality of the graphical data;
 	receiving, from the server, downgraded graphical data; and
 	displaying the downgraded graphical data on the screen.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D. TITCOMB whose telephone number is (571)270-5190. The examiner can normally be reached 9:30 AM - 6:30 PM (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen C. Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM D. TITCOMB
Primary Examiner
Art Unit 2178



/WILLIAM D TITCOMB/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        9-8-2022